FILED
                             NOT FOR PUBLICATION                               MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERT P. WILSON,                                No. 08-56409

               Plaintiff - Appellant,            D.C. No. 3:05-cv-01774-DMS-
                                                 AJB
  v.

IRVIN, Medical Technical Assistant; et           MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       California state prisoner Albert P. Wilson appeals pro se from the district

court’s judgment dismissing for failure to effectuate service of process his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical

needs. We have jurisdiction under 28 U.S.C. § 1291. We reverse and remand.

      The district court erred in concluding that Wilson’s transfer from Calipatria

State Prison deprived it of jurisdiction to issue a contempt citation and impose

sanctions on the Calipatria State Prison litigation coordinator for failure to comply

with its July 10, 2006 order granting in part and denying in part Wilson’s motion

regarding service of process. See Shillitani v. United States, 384 U.S. 364, 370

(1966) (“There can be no question that courts have inherent power to enforce

compliance with their lawful orders through civil contempt.”).

      The district court should strongly consider appointment of counsel on

remand.

      REVERSED and REMANDED.




                                          2                                    08-56409